Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16042687 has a total of 25 claims pending in the application, all of which are ready for examination by the examiner.

I. ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
Information Disclosure Statement
As required by M.P.E.P 609(c), the applicant’s submissions of the Information Disclosure Statement dated 7/23/2018 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


II. REJECTIONS BASED ON PRIOR ART
Examiners Note: Some rejections will be followed by an ‘EN’ that will denote an examiners note. This will be placed to further explain a rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by To et al (“A New Approach to Temporal Planning with Rich Metric Temporal Properties”).
	As per claim 1, To discloses, “A method for temporal planning, comprising: Establishing a temporal logic for representing and reasoning about temporal constraints” (Pg.289-290, particularly section 2.1; EN: this denotes the variables to set up the problem as well as constraints such as fuel capacity,  fuel consumption rates, hovering rates, etc. Here the temporal logic is the variables, and the constraints are the various constraints discussed in section 2b). “Over discrete variables, continuous variables, and continuous time” (Pg.290, particularly section 4.1; EN: this denotes working with discrete and continuous variables, as well as time). 
“Establishing a temporal planning language for expressing the temporal logic” (Pg.288, particularly C2, the second paragraph; EN: this denotes the use of the language MPDDL, a mixture of PDDL 2.1 and MPMTL). 
“receiving a temporal planning problem and processing the received temporal planning problem using the temporal planning language to produce an expressed problem” (Pg.289-290, particularly section 2.1; EN: this denotes the variables to set up the problem as well as constraints such as fuel capacity,  fuel consumption rates, hovering rates, etc. Here the temporal logic is the variables, and the constraints are the various constraints discussed in section 2b).
EN: this denotes the program coming up with a solution to the problem). 
As per claim 2, To discloses, “Further comprising representing a planning problem world” (pg.289, particularly Challenge 2a section; EN: this denotes defining a world).  “Via the temporal logic continuously with a plurality of updates for the discrete and continuous variables” (Pg.291, particularly C2, the conditions section; EN: this denotes the world being updated by actions as the process runs). 
As per claim 3, To discloses, “Further comprising representing temporal constraints” (Pg.289, particularly C1, Challenge 2b section; EN: this denotes temporal constraints). ““conditions, effects, and goal s in the temporal planning problem via the temporal logic” (Pg.290, particularly section 4.3; EN: this denotes the use of conditions, effects, and goals). 
As per claim 4, To discloses, “Wherein the temporal planning language is established with a plurality of formulas for expressing the received temporal planning problem into the expressed problem” (Pg.290, particularly section 4.2; EN: this denotes using formulas within the language). 
As per claim 5, To discloses, “Wherein deriving at least one solution comprises establishing at least one search algorithm in continuous model space” (Pg.293-294, particularly section 7.3; EN: this denotes the use of a forward search algorithm for the model space). 
As per claim 6, To discloses, “Wherein deriving at least one solution further comprises deploying the at least one search algorithm against the expressed problem” (Pg.293-294, particularly section 7.3; EN: this denotes the use of a forward search algorithm for the problems). 
As per claim 7, To discloses, “Wherein the at least one search algorithm establishes a priority queue for a plurality of search nodes that are unexplored” (Pg.294, particularly C2, Algorithm 2 section; EN: this denotes making use of a priority queue for the search). 
As per claim 9, To discloses, “wherein deriving at least one solution comprises reading and parsing the received temporal planning problem to determine and validate a format of the temporal planning problem” (Pg.294, particularly C2, Algorithm 2 section; EN: this denotes the required format for imputing the temporal planning problem. It is inherent that the system requires this format of the input to be valid, as without it the system would be inoperable, as without the proper format the system outputs null). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over To et al (“A New Approach to Temporal Planning with Rich Metric Temporal Properties”) as applied to claim 6 and 9 above, and further in view of Dvorak et al (“Planning and Acting with Temporal and Hierarchical Decomposition Models”). 
As per claim 8, To fails to explicitly disclose, “Wherein deriving at least one solution further comprises decomposing at least one task.” 
However, Dvorak discloses, “wherein deriving at least one solution further comprises decomposing at least one task” (Pg.115, particularly C2, Third paragraph to the end of the column; EN: this denotes using task decomposition with temporal planning). 
To and Dvorak are analogous art because both involve temporal planning. 
Before the effective filing date it would have been obvious to one skilled in the art of temporal planning to combine the work of To and Dvorak in order to make use of task decomposition. 
	The motivation for doing so would be to because “hierarchical task decomposition allows for highly scalable domain adaptable planning” (Dvorak, Pg.116, C1, third dot of the outline). 
Therefore before the effective filing date it would have been obvious to one skilled in the art of temporal planning to combine the work of To and Dvorak in order to make use of task decomposition.
As per claim 10, To discloses, “Wherein receiving the temporal planning problem comprises receiving at least one constraint” (Pg.289-290, particularly section 2.1; EN: this denotes the variables to set up the problem as well as constraints such as fuel capacity,  fuel consumption rates, hovering rates, etc. Here the temporal logic is the variables, and the constraints are the various constraints discussed in section 2b). “Set of actions” (pg.289-290, particularly section 2.1; EN: this denotes actions and subactions to be taken with the problem).  “And set of tasks or goals associated with the temporal planning problem” (Pg.290, particularly section 4.3; EN: this denotes goals associated with the problem). 
However, To Fails to explicitly disclose, “And wherein deriving at least one solution comprises determining whether the received temporal planning problem is internally consistent.”
Dvorak discloses, “and wherein deriving at least one solution comprises determining whether the received temporal planning problem is internally consistent” (pg.118-119, particularly section V. Planning; EN: this denotes checking consistency in the planning problem). 
 To and Dvorak are analogous art because both involve temporal planning. 
Before the effective filing date it would have been obvious to one skilled in the art of temporal planning to combine the work of To and Dvorak in order to check consistency for the temporal planning problem. 
	The motivation for doing so would be to confirm that “a timeline (f,F,C) is consistent when the constraints in C are consistent and when no pair of assertions in F are possibly conflicting” (Dvorak, Pg.117, C2, Third to last paragraph) or in the case of To, to make sure that there is no conflicts that would invalidate the solution to the problem.  
Therefore before the effective filing date it would have been obvious to one skilled in the art of temporal planning to combine the work of To and Dvorak in order to check consistency for the temporal planning problem.

Claim Rejections - 35 USC § 103
Claims 11, 15-16, 18, 20, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over To et al (“A New Approach to Temporal Planning with Rich Metric Temporal Properties”) as applied to claim 6 above, and further in view of Riabov et al (US 20180217909 A1). 
As per claim 11, To discloses, “A temporal planning system, comprising… Receive a temporal planning problem” (Pg.289-290, particularly section 2.1; EN: this denotes the variables to set up the problem as well as constraints such as fuel capacity,  fuel consumption rates, hovering rates, etc. Here the temporal logic is the variables, and the constraints are the various constraints discussed in section 2b).
“Process the temporal planning problem using a temporal planning language to produce an expressed problem” (Pg.288, particularly C2, the second paragraph; EN: this denotes the use of the language MPDDL, a mixture of PDDL 2.1 and MPMTL). “Wherein the temporal planning language expresses a temporal logic representing temporal constraints” (Pg.289-290, particularly section 2.1; EN: this denotes the variables to set up the problem as well as constraints such as fuel capacity,  fuel consumption rates, hovering rates, etc. Here the temporal logic is the variables, and the constraints are the various constraints discussed in section 2b). “Over discrete variables, continuous variables, and continuous time” (Pg.290, particularly section 4.1; EN: this denotes working with discrete and continuous variables, as well as time).
“Apply the temporal logic to the expressed problem to derive at least one solution to the temporal planning problem” (Pg.295, particularly C2, second paragraph; EN: this denotes the program coming up with a solution to the problem).
However, To fails to explicitly disclose, “at least one processor; and at least one memory device storing a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to.”
Riabov discloses, “at least one processor; and at least one memory device storing a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to”
To and Riabov are analogous art because both involve temporal planning. 
Before the effective filing date it would have been obvious to one skilled in the art of temporal planning to combine the work of To and Riabov in order to make use of computer hardware for temporal planning. 
	The motivation for doing so would be to run the temporal planning system on generic computer hardware as needed by the temporal planning algorithm. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of temporal planning to combine the work of To and Riabov in order to make use of computer hardware for temporal planning.
As per claim 15, To discloses, “Wherein the temporal planning problem comprises an initial model” (Pg.289, particularly Challenge 3; EN: this denotes having an initial model). “At least one action and at least one constraint” (Pg.288-289, particularly challenge 1 and challenge 2; EN: this denotes constraints and actions). 
As per claim 16, To discloses, “Wherein the temporal logic is applied via at least one search algorithm” (Pg.293-294, particularly section 7.3; EN: this denotes the use of a forward search algorithm for the model space).
As per claim 18, To discloses, “Wherein the expressed problem comprises at least one goal” (Pg.290, particularly section 4.3; EN: this denotes goals associated with the problem). “And wherein the at least one search algorithm finds a path to the at least one goal model” (Pg.293-294, particularly Search algorithm section; EN: this denotes going through different actions and trying to solve the problem. Here the path is the different actions considered and taken). 
As per claim 20, To discloses, “Wherein the temporal planning language expresses high order temporal constraints” (pg.289, particularly section 3; EN: this denotes using high order temporal constraints). “With multiple nested modalities” (pg. 290, particularly section 4.3; EN: this denotes the use of multiple nested modalities). 
As per claim 22, To discloses, “Wherein the expressed problem comprises a set of objective tasks to be performed or a set of goals to be achieved” (Pg.290, particularly section 4.3; EN: this denotes goals associated with the problem). 
As per claim 25, To discloses, “Wherein the instructions further case the processor to modify the at least one solution based on at least one action from the set of actions being invalidated” (pg.291, particularly C2, the conditions section; EN: this denotes actions being invalidated/not sued when certain conditions make the action impossible, such as other UAV crowing the landing pad when a landing action is considered). 

Claim Rejections - 35 USC § 103
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over To et al (“A New Approach to Temporal Planning with Rich Metric Temporal Properties”) and Riabov et al (US 20180217909 A1) as applied to claim 11 above, and further in view of Fasoldt (“Tips for office-based users of Windows 3.1”). 
As per claim 12, To discloses, “Wherein the received temporal planning problem comprises a problem domain... and a problem instance… ” (Pg.288, particularly C2, second paragraph; EN: this denotes the use of problem domains and problem instances). 
However, To fails to explicitly disclose, “File.”
Fasoldt discloses, “File” (pg.1, the most powerful part of windows 3.1 section; EN: this denotes the use of files being stored and used on a computer as needed by programs). 
To and Fasoldt are analogous art because both involve software. 
Before the effective filing date it would have been obvious to one skilled in the art of software to combine the work of To and Fasoldt in order to make use of files. 
	The motivation for doing so would be to allow the system to “copy, move, and delete anything on a floppy disk or on your PC’s hard disk” (Fasoldt, pg.1) or in the case of To, allow the system to make use of files to represent the data used by the temporal planning algorithm as needed. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of software to combine the work of To and Fasoldt in order to make use of files.
As per claim 13, To discloses, “Wherein the problem domain … comprises a plurality of predicates and functions, a plurality of actions,” (Pg.294, particularly figure 2; EN: this denotes function calls and other actions/statements (i.e. predicates) making up the program). “A plurality of methods” (Pg.294, particularly algorithm 2; EN: this denotes if statements and the like, allowing different “methods” of performing actions). “And a plurality of temporal constraints between subtasks in methods” (Pg.294, particularly algorithm 2; EN; this denotes constraints interacting with the various if statements and the like). 
Fasoldt discloses, “File” (pg.1, the most powerful part of windows 3.1 section; EN: this denotes the use of files being stored and used on a computer as needed by programs). 
As per claim 14, To discloses, “Wherein the problem instance … comprises plurality of temporal constraints and a plurality of objective tasks or goals” (Pg.294, particularly algorithm 2; EN: this denotes numerous constraints and goals). 
Fasoldt discloses, “File” (pg.1, the most powerful part of windows 3.1 section; EN: this denotes the use of files being stored and used on a computer as needed by programs). 

	Claim Rejections - 35 USC § 103
Claims 17  is rejected under 35 U.S.C. 103 as being unpatentable over To et al (“A New Approach to Temporal Planning with Rich Metric Temporal Properties”) and Riabov et al (US 20180217909 A1) as applied to claim 16 above, and further in view of Dvorak et al (“Planning and Acting with Temporal and Hierarchical Decomposition Models”). 
As per claim 17, To discloses, “… wherein the at least one search algorithm…” (Pg.293-294, particularly section 7.3; EN: this denotes the use of a forward search algorithm for the problems). 
However, To fails to explicitly disclose, “wherein the expressed problem comprises at least one task, and wherein … decomposes the at least one task.”
Dvorak discloses, “wherein the expressed problem comprises at least one task, and wherein … decomposes the at least one task” (Pg.115, particularly C2, Third paragraph to the end of the column; EN: this denotes using task decomposition with temporal planning).
To and Dvorak are analogous art because both involve temporal planning. 
Before the effective filing date it would have been obvious to one skilled in the art of temporal planning to combine the work of To and Dvorak in order to make use of task decomposition. 
	The motivation for doing so would be to because “hierarchical task decomposition allows for highly scalable domain adaptable planning” (Dvorak, Pg.116, C1, third dot of the outline). 
Therefore before the effective filing date it would have been obvious to one skilled in the art of temporal planning to combine the work of To and Dvorak in order to make use of task decomposition.

Claim Rejections - 35 USC § 103
Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over To et al (“A New Approach to Temporal Planning with Rich Metric Temporal Properties”), Riabov et al (US 20180217909 A1) and Dvorak et al (“Planning and Acting with Temporal and Hierarchical Decomposition Models”) as applied to claim 17 above, and further in view of Broer (“Search Engine Algorithm Basics”).  
As per claim 19, To fails to explicitly disclose, “Wherein the at least one search algorithm comprises an AND/OR search.”
Broer discloses, “Wherein the at least one search algorithm comprises an AND/OR search” (Pg.2, particularly True or False section; EN; this denotes the use of and/or searches with search algorithms). 
To and Broer are analogous art because both involve search algorithms. 
Before the effective filing date it would have been obvious to one skilled in the art of search algorithms to combine the work of To and Broer in order to make use of and/or searches. 
	The motivation for doing so would be to perform searches that “contain multiple terms or to exclude terms” (Broer, Pg.2, True or False section) or in the case of To, allow the system to search for combinations of things as needed during the search of the problem space. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of search algorithms to combine the work of To and Broer in order to make use of and/or searches.
As per claim 21, To discloses, “Wherein the high order temporal constraints comprise discrete and continuous variables” (pg.289, particularly section 3; EN: this denotes using high order temporal constraints).

	Claim Rejections - 35 USC § 103
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over To et al (“A New Approach to Temporal Planning with Rich Metric Temporal Properties”),  Riabov et al (US 20180217909 A1),  Dvorak et al (“Planning and Acting with Temporal and Hierarchical Decomposition Models”) and Broer (“Search Engine Algorithm Basics”) as applied to claim 19 above, and further in view of Benton (“Partial Satisfaction Planning: Representation and Solving Methods”). 
As per claim 23, To fails to explicitly disclose, “wherein the instructions further cause the processor to modify the at least one solution based on an additional objective task being added to the expressed problem as an additional objective task to be performed.”
Benton discloses, “wherein the instructions further cause the processor to modify the at least one solution based on an additional objective task being added to the expressed problem as an additional objective task to be performed” (Pg.6, particularly the second paragraph; EN: this denotes selecting goals to help optimize the benefit of the plan and thus find an optimized solution plan). 
To and Benton are analogous art because both involve Temporal planning.
Before the effective filing date it would have been obvious to one skilled in the art of temporal planning to combine the work of To and Benton in order to add goals to the system and find solutions for them. 
	The motivation for doing so would be to “select actions and goals together to optimize net benefit” (Benton, Pg.6, second paragraph) or in the case of To, allow the system to change its goals as needed and select goals to use that optimize the plans for the stated set of goals. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of temporal planning to combine the work of To and Benton in order to add goals to the system and find solutions for them.
As per claim 24, To fails to explicitly disclose, “Wherein the instructions further cause the processor to modify the at least one solution based on at least one objective task from the set of objective tasks being removed.” 
Benton discloses, “Wherein the instructions further cause the processor to modify the at least one solution based on at least one objective task from the set of objective tasks being removed” (Pg.5, particularly the second paragraph; EN: this denotes removing goals that are unreasonable or conflicting).
To and Benton are analogous art because both involve Temporal planning.
Before the effective filing date it would have been obvious to one skilled in the art of temporal planning to combine the work of To and Benton in order to remove goals from the system.  
	The motivation for doing so would be to “remove[] goals from consideration that appear unreasonable to achieve” (Benton, Pg.5, second paragraph) or “when goals are logically conflicting” (Benton, Abstract) or in the case of To, allow the system to remove goals that don’t work and choose plans which effectively fit the remaining goals. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of temporal planning to combine the work of To and Benton in order to remove goals from the system.  

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BEN M RIFKIN/Primary Examiner, Art Unit 2198